United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1542
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *    Appeal from the United States
                                      *    District Court for the Eastern
v.                                    *    District of Missouri.
                                      *
James Borders,                        *    [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: June 14, 2010
                                Filed: June 23, 2010
                                 ___________

Before MURPHY, BEAM, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      In 2000, James E. Borders was found guilty of conspiracy to distribute more
than 50 grams of crack cocaine. The district court determined a Guidelines sentencing
range of life imprisonment and imposed a life sentence. After the Sentencing
Commission reduced by two levels the offense level applicable to crack cocaine
offenses in Amendments 706 and 711of the Guidelines, Borders moved for
modification of his sentence under 18 U.S.C. § 3582(c)(2). The district court1 granted



      1
         The Honorable Rodney W. Sippel, United States District Court for the
Eastern District of Missouri.
a two-level reduction, reducing the advisory range to 360 months to life
imprisonment. The district court re-sentenced Borders to 360 months in prison.

       Borders appeals, arguing that the district court erred when it considered the
Guidelines mandatory in applying § 3582(c)(2) and the policy statements in U.S.S.G.
§ 1B1.10. This argument is foreclosed by this court’s decision in United States v.
Starks, 551 F.3d 839 (8th Cir. 2009), cited by United States v. Dillon, 572 F.3d 146,
150 (3d Cir. 2009), aff’d, No. 09-6338, slip op. at 14 (S. Ct. June 17, 2010). As the
Supreme Court held, “proceedings under § 3582(c)(2) do not implicate the Sixth
Amendment right to have essential facts found by a jury beyond a reasonable doubt.”
Id. at 11. Therefore, the district court correctly applied 18 U.S.C. § 3582(c) and
U.S.S.G. § 1B1.10(b)(2)(A). The judgment of the district court is affirmed.
                        ______________________________




                                         -2-